In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00099-CR
                                                ______________________________
 
 
                                GEORGE LESLIE SANDERS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                   
 
 
                                       On Appeal from the 196th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 25024
 
                                                                      
                            
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            George
Leslie Sanders appeals from his convictions on three charges of delivery of
methamphetamine.  A jury assessed punishment at forty-nine
years' imprisonment in the Texas Department of Criminal Justice–Institutional
Division.  Sanders filed a single brief
with this Court, in which he raises issues common to all of his appeals.[1]  Sanders argues he was denied due process by
allegedly false misrepresentations made by the State’s witness with the goal of
inflaming the jury.  He also alleges the
trial court abused its discretion in denying motions for mistrial, and in
allowing the State to question him about previous convictions used for
enhancement during punishment.  
            We
addressed these issues in detail in our opinion of this date on Sanders’ appeal
in cause number 06-09-00098-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
            We
affirm the trial court’s judgment.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          February
24, 2010
Date Decided:             February
26, 2010
 
Do Not Publish




[1]Sanders appeals from three
convictions for delivery of methamphetamine, cause numbers 06-09-00098-CR
through 06-09-00100-CR.